DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in response to patent application, 17/093,238, filed on 11/09/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 9 and 15 are independent claim.

Priority
3. 	No priority claimed.

Drawings
4. 	The drawings were received on 11/09/2020.  These drawings are accepted by the examiner. 

Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent
eligible subject matter. Based upon consideration of all of
the relevant factors with respect to the claim as a whole,
claim 15 is rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject
matter.
Claim 1 recites “an electronic communication system adapted for certification of iterative electronic communications”, “a first distributed application” and a “second distributed application”. The claims recite system without having any hardware positively recited. Under broadest reasonable interpretation, Examiner assumes that 
Claim 1 recites “an electronic communication system adapted for certification of iterative electronic communications”, “a first distributed application” and a “second distributed application” is no more than software. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 1 recite “
Claim 1 recites “an electronic communication system adapted for certification of iterative electronic communications”, “a first distributed application” and a “second distributed application” but the device cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
A claim that covers both statutory and non-statutory
embodiments (under the broadest reasonable interpretation
of the claim when read in light of the specification and in
view of one skilled in the art) embraces subject matter
that is not eligible for patent protection and therefore is
directed to non-statutory subject matter.
Claims 2-8 are dependent claims dependent on claim 1 and have inherited the deficiencies of their parent claim and have not resolved deficiencies. Therefore, they are rejected based on the same rationale as applied to the parent claim 1 above.


Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claim 4 recites the limitations “the blockchain AP” in 
line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further recites “a blockchain API”, Examiner does not understand what the acronym for “API” indicates.
 Claim 4, 5 and 7 recite “the distributed application”, the Examiner does not understand what “distributed application” it is referring to. 

Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9. 	Claims 1, 5-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumas (International Publication No. WO 2020/176975 A1)

10. 	Regarding Claim 1, Dumas discloses, an electronic communication system adapted for certification of iterative electronic communications comprising: 
a blockchain network (Dumas, [0018],  a device on a blockchain network); 
a first distributed application storing a blockchain key associated with a user of a first client device, wherein the first distributed application receives an e-mail message from the first client device and, in response, creates a certified version of the e-mail message from the first client device by generating a hash and a signature with the blockchain network based on the blockchain key associated with the user of the first client device and transmits the certified version of the e-mail message with a signature portion including the hash and the signature to the client device for transmission(Dumas, [0022], A combination of blockchain technology and email technology can effectively solve the problems identified in the background section. The blockchain authenticates the sender and the recipient of the blockchain email. This authentication cannot be forged. All content and attachments are encrypted with the other party's encryption key and stored on the distributed storage service. All email content and attachments are processed, signed by the sender to generate fingerprint information, and stored in the blockchain, which means the sender’s public key can verify the email for accuracy at any time. [0023], When interacting with ordinary mailboxes, information security issues are not covered in this patent because ordinary mailboxes are transmitted or stored in plain text. [0007], receiving a transmission request for a message from a sender to a recipient, the sender having a sender account on the blockchain; generating a cypher key; encrypting content of the message using the cypher key); 
and a second distributed application storing a blockchain key associated with a user of a second client device, wherein the second distributed application receives an e-mail message from the second client that includes additional text provided by the user of the second client device and content of the certified version of the e-mail message from the first client device including the signature portion and wherein the second distributed application creates a certified version of the e-mail message from the second client device by generating a hash of the additional text and a signature with the blockchain network based on the blockchain key associated with the user of the second client device and transmits the certified version of the e- mail message back to the second client device for transmission with a modified signature portion that includes the hash of the additional text and the signature for the user of the second client device (Dumas, [0031],  Component 105 is a blockchain email smart contract. Smart contracts are used to record the encrypted exclusive cypher key of each email and the sender's signature information in the chain. Consensus is completed at the blockchain node for smart contracts, ensuring data is stored and unalterable. Since the cypher key stored in blockchain is encrypted by the recipient's public key, and the main email content and attachments are encrypted by the exclusive cypher key and stored in distributed cloud storage, [0088], At step 311 the process, if the recipient of the email is not a blockchain mailbox, the process constructs a clear text message, sends the message and pushes the message to the email contract which only contains the email signature. [0003], access to the email, but also many other parties like mailbox holders, email service providers, and even the network provider may all have access to the email, and could modify the content of emails without notifying the user. In the current email transmission process, the content data is encapsulated in clear text).  

11. 	Regarding Claim 5, Dumas discloses, the electronic communication system of claim 1, wherein the content of the certified version of the e-mail message from the first client device includes a block that is numbered by the distributed application associated with the user of the first client device and wherein the distributed application associated with the user of the second client device numbers the block including the additional text, whereby ordering of blocks in the electronic communications between the users of the first and second client devices is maintained(Dumas, [0026], In order to adapt to different users’ usage habits, an email service is provided, for example as an email client Dumas, to capture the content of the email via an internal protocol or a standard email protocol through a secure mail agent component 103. The agent identifies the blockchain email by the special tag in email content. If the email is normal email, the email will go through the traditional email server; otherwise, the email will be encrypted and sent through blockchain email service. Optionally, the local mail agent could provide POP3 and SMTP interface to local email clients, thus any third party email client could send /receive email through the secure local email agent service.).  

12. 	Regarding Claim 6, Dumas discloses, the electronic communication system of claim 5, wherein numbering of the blocks is provided in the signature portion or the modified signature portion (Dumas, [0045], The blockchain email agent monitors new messages on the blockchain. When the blockchain has generated an email transaction record for a recipient’s current account, the blockchain email agent parses the message content, obtains the sender's public key to verify the signature).  

Regarding Claim 15, Dumas discloses, a method of certifying iterative electronic communications comprising: receiving a message thread from a sender including message content comprising one or more blocks of protected content (Damus, [0028], while the wallet fully protects the private key. The data will be encrypted or decrypted by using the wallet API (Application Programming Interface). Since the wallet stores important blockchain account information and private keys, to avoid information leaks, we require the wallet to run on the user-side terminal to ensure that only the user can access the wallet.); 
validating each of the one or more blocks of protected content using at least one of a blockchain public key associated with an author of each of the one or more blocks, a digital signature associated with each of the one or more blocks, and a block number assigned to each of the one or more blocks (Dumas, [0028], Component 102 is a blockchain wallet. The blockchain wallet’s primary function is to store the user’s private key and public key. We can associate an email account with a blockchain account using a wallet. Each blockchain email account sets the public key and the private key. The public key will be posted to shared cloud storage, and anyone can access it, while the wallet fully protects the private key.);
when validating fails, marking the message thread to indicate the message thread is untrusted (Dumas, [0004], Failure of email services, either through software or hardware failures, may also lead to loss of important email messages); 
and when the validating succeeds, marking the message thread to indicate the message thread has been blockchain certified.  

13. 	Regarding Claim 16, Dumas discloses, the method of claim 15, wherein the digital signature is calculated over a combination of a blockchain hash of the block, the block number, and e-mail or identifier associated with an author of the one or more blocks (Dumas, [0022], A combination of blockchain technology and email technology can effectively solve the problems identified in the background section. The blockchain authenticates the sender and the recipient of the blockchain email. [00112], The services need to ensure that the user has enough tokens to send the email, and the sender of the email is consistent with the sender of the message and has the authority to operate the contract.).  








Claim Rejections - 35 USC § 103
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15. 	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (International Publication No. WO 2020/176975 A1) in view of Alexander (US Patent Publication No. 2017/134323 A1).

16. 	Regarding Claim 2, Dumas discloses, the electronic communication system of claim 1, 
Dumas does not explicitly disclose the following limitations that Alexander teaches:
wherein the second distributed application processes the e-mail message received from the second client with a data comparison tool to define a block that includes the additional text provided by the user of the second application (Alexander, [0057], In one embodiment, the method may further include comparing a newly received message with an earlier received message, and determining whether the newly received message and the earlier received message belong to a same message-thread. [0059], For example, low text similarity in a quoted text and the different depth-level in a response may be considered when comparing the received message to a corresponding response).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the comparison tool of the block and the text of the distributed application to enhance security features.

17. 	Regarding Claim 3, Dumas and Alexander disclose, the electronic communication system of claim 2, 
	Dumas does not explicitly disclose the following limitations that Alexander teaches:
wherein the second distributed application inserts start and end markers for the block including the additional text in the certified version of the e-mail message sent to the second client device (Alexander, [0062], FIG. 2 is a block diagram 200 illustrating a start of a conversation using a peer-to-peer concept, according to an embodiment. Sender A 202 may start a conversation (e.g., send an email) to at least two recipients (e.g., recipient B 204, recipient C 206) using classical email communication comprising an email tracking signature and a body of the email comprising the content of the email.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certified version of the email when inserting the distributed application from start to end to enhance security features.

18. 	Regarding Claim 4, Dumas discloses, the electronic communication system of claim 1, further comprising a blockchain API between the first client device and the first distributed application, wherein the blockchain AP verifies an identity of the user of the first client device prior to passing the e-mail message from the first client device to the distributed application associated with the user of the first client device(Alexander, [0103], If the MMM provides a response to an earlier P2P query by a participant in the network, the P2PNC may create a new control message according to the protocol and may send it out through the network. This may be done using an API of the messaging client, impersonating the client when communicating with the mail server or sending the message directly using an own implementation of the SMTP protocol stack.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the blockchain API within the distributed application when the identity of the users passes the email to the application to enhance security features.

19. 	Claims 7-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (International Publication No. WO 2020/176975 A1) in view of Tomkow(US Patent Publication No. 2005/198511 A1).

20. 	Regarding Claim 7, Dumas discloses, the electronic communication system of claim 1, 
	Dumas does not explicitly disclose the following limitations that Tomkow teaches:
wherein the client devices each include a plugin for a mail user agent (MUA) and wherein the plugin communicates the e-mail message from the first client device to the distributed application associated with the user of the first client device and the e-mail message from the second client that includes the additional text to the distributed application associated with the user of the second client device (Tomkow, [0172], MUA Notifications could be collected and incorporated within RPost Delivery receipts in the same manner as MTA DSNs. However, MTA notifications are typically issued by receiving MTAs within a few hours of delivery whereas MUA Notifications will not be generated, if ever, until the recipient opens his MUA e-mail client and takes some action with respect to the received mail.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include the mail user agent of the client within the email that communicates to the email message and to the distributed application to enhance security features.

21. 	Regarding Claim 8, Dumas and Tomkow disclose, the electronic communication system of claim 6, 
	Dumas does not explicitly disclose the following limitations that Tomkow teaches:
wherein the plugin for the MUA blocks transmittal of e-mails to an e-mail server that are missing, respectively, the signature portion and the modified signature portion (Tomkow, [0297], FIG. 9 is a flow chart illustrating one example of making of record in-bound e-mail. In step 901, RPost server 64 receives a new e-mail message. In step 902, the system generates a hash/digital signature of the message's contents including the message's headers and attachments).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the MUA blocks that are missing within the server and to sign the portion of the transmittal email to enhance security features. 

22. 	Regarding Claim 9, Dumas discloses, a method of certifying iterative electronic communications comprising: receiving a message send request including message content(Dumas, [0070],  receiving a transmission request for a message from a sender to a recipient, the sender having a sender account on the blockchain); 
identifying a new block of text in the message content(Dumas, [0088],  At step 311 the process, if the recipient of the email is not a blockchain mailbox, the process constructs a clear text message); using blockchain, calculating a hash for the new block using a blockchain private key associated with a sender of the message send request(Dumas, [0045], The blockchain email agent monitors new messages on the blockchain. When the blockchain has generated an email transaction record for a recipient’s current account, the blockchain email agent parses the message content, obtains the sender's public key to verify the signature, and uses the private key in the local wallet to decrypt the message); 
adding an annotation at an end of the message content, wherein the annotation includes the hash for the new block(Dumas, [0045], When the blockchain has generated an email transaction record for a recipient’s current account, the blockchain email agent parses the message content, obtains the sender's public key); 
Dumas does not explicitly disclose the following limitations that Tomknow teaches:
and returning a message thread including the message content and the annotation to the sender of the message send request (Tomkow, [0015], The receipt includes, among other things: the original message, the digital signature of the message, and a handshaking and delivery history including times of delivery to the recipients and a digital signature of the handshaking and delivery history).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the message thread and the content to the sender and to request message to enhance security features. 

23. 	Regarding Claim 10, Dumas and Tomkow disclose, the method of claim 9, wherein the message content comprises one or more blocks of protected content and wherein the method comprises validating each of the one or more blocks of protected content using at least one of a blockchain public key associated with an author of each of the one or more blocks, a digital signature associated with each of the one or more blocks, and a block number assigned to each of the one or more blocks(Dumas, [0028], Component 102 is a blockchain wallet. The blockchain wallet’s primary function is to store the user’s private key and public key. We can associate an email account with a blockchain account using a wallet. Each blockchain email account sets the public key and the private key. The public key will be posted to shared cloud storage, and anyone can access it, while the wallet fully protects the private key.).  

24. 	Regarding Claim 11, Dumas and Tomknow disclose, the method of claim 10, wherein the digital signature is calculated over a combination of a blockchain hash of the block, the block number, and e-mail associated with an author of the one or more blocks (Dumas, [0022], A combination of blockchain technology and email technology can effectively solve the problems identified in the background section. The blockchain authenticates the sender and the recipient of the blockchain email. [00112], The services need to ensure that the user has enough tokens to send the email, and the sender of the email is consistent with the sender of the message and has the authority to operate the contract.).  

25. 	Regarding Claim 12, Dumas and Tomkow disclose, the method of claim 9, wherein the annotation further comprises a digital signature calculated over a combination of a blockchain hash of the new block, a block number assigned to the new block, and an e-mail or identity associated with the sender of the message send request (Dumas, [0022], A combination of blockchain technology and email technology can effectively solve the problems identified in the background section. The blockchain authenticates the sender and the recipient of the blockchain email. [00112], The services need to ensure that the user has enough tokens to send the email, and the sender of the email is consistent with the sender of the message and has the authority to operate the contract.).  
  
26. 	Regarding Claim 13, Dumas and Tomkow disclose, the method of claim 12, wherein the digital signature is calculated using the blockchain private key associated with the sender of the message send request (Dumas, [0043], the exemplary system calculates fingerprint information for sent email’s content and attachments, and uses the sender's private key to sign and authenticate the fingerprint information. The blockchain mailbox agent pushes the information to the blockchain email smart contract and saves the relevant information to the blockchain so that the recipient of the email can verify whether the email message). 

27. 	Regarding Claim 17, Dumas discloses, the method of claim 15, further comprising: identifying a new block of text in the message content (Dumas, [0088], At step 311 the process, if the recipient of the email is not a blockchain mailbox, the process constructs a clear text message); 
using blockchain, calculating a hash for the new block using a blockchain private key associated with a sender of the message send request (Dumas, [0045], The blockchain email agent monitors new messages on the blockchain. When the blockchain has generated an email transaction record for a recipient’s current account, the blockchain email agent parses the message content, obtains the sender's public key to verify the signature, and uses the private key in the local wallet to decrypt the message); 
adding an annotation at an end of the message content, wherein the annotation includes the hash for the new block (Dumas, [0045], When the blockchain has generated an email transaction record for a recipient’s current account, the blockchain email agent parses the message content, obtains the sender's public key); 
Dumas does not explicitly disclose the following limitations that Tomkow teaches:
and returning a message thread including the message content and the annotation to the sender of the message send request(Tomkow, [0015], The receipt includes, among other things: the original message, the digital signature of the message, and a handshaking and delivery history including times of delivery to the recipients and a digital signature of the handshaking and delivery history.).  

28. 	Regarding Claim 18, Dumas and Tomkow disclose, the method of claim 17, wherein the annotation further comprises a digital signature calculated over a combination of a blockchain hash of the new block, a block number assigned to the new block, and an e-mail or identity associated with the sender of the message send request(Dumas, [0022], A combination of blockchain technology and email technology can effectively solve the problems identified in the background section. The blockchain authenticates the sender and the recipient of the blockchain email. [00112], The services need to ensure that the user has enough tokens to send the email, and the sender of the email is consistent with the sender of the message and has the authority to operate the contract.).  

29. 	Regarding Claim 19, Dumas and Tomkow discloses, the method of claim 18, wherein the digital signature is calculated using the blockchain private key associated with the sender of the message send request (Dumas, [0043], the exemplary system calculates fingerprint information for sent email’s content and attachments, and uses the sender's private key to sign and authenticate the fingerprint information. The blockchain mailbox agent pushes the information to the blockchain email smart contract and saves the relevant information to the blockchain so that the recipient of the email can verify whether the email message).  

30. 	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (International Publication No. WO 2020/176975 A1) and (US Patent Publication No. 2005/198511 A1) in view of (US Patent Publication No. 2017/134323 A1)

31. 	Regarding Claim 14, Dumas and Tomkow disclose, the method of claim 9, 
	Dumas does not explicitly disclose the following limitations that Alexander teaches: 
further comprising adding start and end markers to the new block and assigning a block number indicating an order of the new block in the message thread (Alexander, [0062], FIG. 2 is a block diagram 200 illustrating a start of a conversation using a peer-to-peer concept, according to an embodiment. Sender A 202 may start a conversation (e.g., send an email) to at least two recipients (e.g., recipient B 204, recipient C 206) using classical email communication comprising an email tracking signature and a body of the email comprising the content of the email.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certified version of the email when inserting the distributed application from start to end to enhance security features.

32. 	Regarding Claim 20, Dumus discloses, the method of claim 15, 
	Dumas does not explicitly disclose the following limitations that Alexander teaches: 
further comprising adding start and end markers to the new block and assigning a block number indicating an order of the new block in the message thread (Alexander, [0062], FIG. 2 is a block diagram 200 illustrating a start of a conversation using a peer-to-peer concept, according to an embodiment. Sender A 202 may start a conversation (e.g., send an email) to at least two recipients (e.g., recipient B 204, recipient C 206) using classical email communication comprising an email tracking signature and a body of the email comprising the content of the email.).

Conclusion
33. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/William J. Goodchild/Primary Examiner, Art Unit 2433